DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
Lines 3-4 recite “forming at least one fin and at least one dummy fin over a well region on the substrate, wherein the fin and the dummy fin” in which more than one fin and more than one dummy fin can be formed (“at least one”), but later they are referred to as being singular (“the fin” and “the dummy fin”) which is a conflict between the singular and the plural forms.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LICAUSI (US 20180294267) in view of OKAGAKI (US 20160049395).
Regarding claim 14, LICAUSI discloses a method for manufacturing a semiconductor structure, comprising: 
providing a substrate (substrate 18, see fig 7, para 28);
forming at least one fin (narrow fins 36, see fig, para 37) and at least one dummy fin (wide fins 38, see fig 7, para 37), wherein the fin and the dummy fin are parallel with a first direction (both 36 and 38 extend in the direction perpendicular to the plane of fig 7, see fig 7, para 37), and the dummy fin is wider than the fin (wide fins 38 are wider than narrow fins 36, see fig 37, para 7);
forming a shallow trench isolation (STI) region (oxide region 40, see fig 7, para 38) over the substrate, wherein the fin and the dummy fin are separated from each other by the STI (40 is between 36 and 38, see fig 7); 
removing the dummy fin to form a trench in the STI region (removing wide fin 38 to form trench 45, see fig 9, para 40); and
using the trench to form a power rail (metal fill 48 into 45 in fig 10 which is made into the power rail 48 in fig 13, see para 42).
LICAUSI fails to explicitly disclose a method comprising:
forming fins over a well region on the substrate; and
forming a power rail over the well region.
OKAGAKI discloses a method comprising:
forming the fins over a well region (the 2 fins F are formed over the wells NW and PW, see fig 3 and 8, para 74 and 102) on the substrate (substrate S, see fig 8, para 102); and
forming a power rail over the well region (middle electrode LIC1 is formed over NW and PW between the fins F, see fig 18, 111).
LICAUSI and OKAGAKI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LICAUSI with the doped substrate regions of OKAGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LICAUSI with the doped substrate regions of OKAGAKI in order to form channel regions for the FET devices (see para 102) and to reduce the unit area of the cell (see OKAGAKI para 113).
Regarding claim 15, LICAUSI and OKAGAKI disclose the method as claimed in claim 14.
LICAUSI further discloses a method, wherein the step of using the trench to form the power rail further comprises: 
filling the trench with conducting material (depositing the metal fill 48 into the trench 45, see fig 10, para 41); 
recessing the conducting material to a specific height (recessing 48 to form the recess 50, see fig 11, para 42); and 
using the remaining conducting material to form the power rail (the remaining part of 48 forms a power rail, see fig 13, para 43).
Regarding claim 16, LICAUSI and OKAGAKI disclose the method as claimed in claim 14.
LICAUSI fails to explicitly disclose a method, further comprising: 
forming a doping region on the fin, 
wherein the power rail is disposed below the doping region.
OKAGAKI discloses a method, further comprising: 
forming a doping region on the fin (regions Sp, Dp, Dn and Sn, see fig 10, para 89), 
wherein the power rail is disposed below the doping region (LIC1 extends below Sp, Dp, Sn and Dn, see fig 16, para 111).
LICAUSI and OKAGAKI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LICAUSI with the doped substrate regions of OKAGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LICAUSI with the doped substrate regions of OKAGAKI in order to form source and drain regions for the FET devices (see para 75) and to reduce the unit area of the cell (see OKAGAKI para 113).
Regarding claim 17, LICAUSI and OKAGAKI disclose the method as claimed in claim 16.
LICAUSI fails to explicitly disclose a method, further comprising: 
forming a source contact extending from the doping region to the power rail, 
wherein the doping region is electrically connected to the power rail through the source contact.
OKAGAKI discloses a method, further comprising: 
forming a source contact (electrode LIC2 connecting the portion of LIC1 connected to Dp to the connection of LIC1 connected to the middle LIC1, see fig 3, para 94) extending from the doping region to the power rail, 
wherein the doping region is electrically connected to the power rail through the source contact (the middle LIC1 is connected to doping region Dp by LIC2 and LIC1, see fig 3).
LICAUSI and OKAGAKI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LICAUSI with the doped substrate regions of OKAGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LICAUSI with the doped substrate regions of OKAGAKI in order to form source and drain regions for the FET devices (see para 75) and to reduce the unit area of the cell (see OKAGAKI para 113).
Regarding claim 18, LICAUSI and OKAGAKI disclose the method as claimed in claim 16.
LICAUSI fails to explicitly disclose a method, wherein the well region is a P-type well region, and the doping region is an N-type doping region, and the doping region forms a source region of an NMOS transistor corresponding to the fin.
OKAGAKI discloses a method, wherein the well region is a P-type well region (Sp and Dp, see fig 3, para 78), and the doping region is an N-type doping region (N-well NW, see fig 3, para 102), and the doping region forms a source region of an NMOS transistor corresponding to the fin (Sp or Dp can form a source region, see fig 3, para 75).
LICAUSI and OKAGAKI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LICAUSI with the doped substrate regions of OKAGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LICAUSI with the doped substrate regions of OKAGAKI in order to form source and drain regions for the FET devices (see para 75) and to reduce the unit area of the cell (see OKAGAKI para 113).
Regarding claim 19, LICAUSI and OKAGAKI disclose the method as claimed in claim 16.
LICAUSI fails to explicitly disclose a method, wherein the well region is an N-type well region, and the doping region is a P-type doping region, and the doping region forms a source region of a PMOS transistor corresponding to the fin.
OKAGAKI discloses a method, wherein the well region is an N-type well region (Sn and Dn, see fig 3, para 78), and the doping region is a P-type doping region (P-well PW, see fig 3, para 102), and the doping region forms a source region of a PMOS transistor corresponding to the fin (Sn or Dn can form a source region, see fig 3, para 75).
LICAUSI and OKAGAKI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LICAUSI with the doped substrate regions of OKAGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LICAUSI with the doped substrate regions of OKAGAKI in order to form source and drain regions for the FET devices (see para 75) and to reduce the unit area of the cell (see OKAGAKI para 113).
Regarding claim 20, LICAUSI and OKAGAKI disclose the method as claimed in claim 16.
LICAUSI fails to explicitly disclose a method, wherein when the well region is a P- type well region, the power rail is a VSS line, and when the well region is an N- type well region, the power rail is a VDD line.
OKAGAKI discloses a method, wherein when the well region is a P- type well region (P-well region PW, see fig 3, para 102), the power rail is a VSS line (LIC 1 is connected to M1 which forms VSS, see fig 3, para 81), and when the well region is an N- type well region (N-well region NW, see fig 3, para 102), the power rail is a VDD line (LIC1 is connected to M1 which forms VDD, see fig 3, para 81).
LICAUSI and OKAGAKI are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LICAUSI with the doped substrate regions of OKAGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LICAUSI with the doped substrate regions of OKAGAKI in order to form source and drain regions for the FET devices (see para 75) and to reduce the unit area of the cell (see OKAGAKI para 113).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811